No argument was submitted to the court.
Shaw, C. J.
It is very clear that the bequest, made in the will of Margaret Tucker, to the Concord Female Charitable Society, although there was no such society incorporated, will still be good and available as a charitable donation. Burbank v. Whitney, 24 Pick. 146. Bartlett v. Nye, 4 Met. 378. It has been frequently held that the St. 43 Eliz. c. 4, in regard to gifts to charitable uses, is in force in this Commonwealth. Bartlet v. King, 12 Mass. 537. Going v. Emery, 16 Pick. 107. Sanderson v. White, 18 Pick. 328.
In cases of charitable gifts, it is no objection to their validity, that no person is named, capable of taking the legal interest. If the object can be ascertained, the want of a trustee will be supplied by appointment by a court of equity. Mills v. Farmer, 1 Meriv. 55. In the present case it appears that the species of charity intended by the testatrix is clearly designated. It is that which is administered by a well known association of women, not incorporated indeed, but who are distinctly marked out and identified, under the description of the Concord Female Charitable Society in New Hampshire. The court will, therefore, appoint a suitable person, as a trustee, to take and receive this donation, and hold the same, in trust, for such charities as are administered by said voluntary society of women, designated by said will.